DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2022 has been entered.
Priority
	The priority claim in the patent family appears to be incorrect - see Applications 14566361, 14091062, and PCT/US2012039283.  Accordingly, Application 13118308, now US Patent 8528888, is considered prior art.
Response to Amendment
	The Amendment filed 6/11/2022 has been entered.  Claims 13-27 are newly added; claims 1-5, 7-9, and 11-27 are currently pending in the Application.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 20 and 27 are objected to because of the following informalities:  
Each claim recites “within junction” in line 2 respectively. This should read -- within a junction --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11 and 16 define an “abutment located within the interior region and facing the second side wall”, however, claims 7 and 13 have previously established the clamping hammer includes “a lower leg extending inward from a distal end of the upper leg and toward the second side all”.  How is the newly recited “abutment” different from the lower leg?  This renders the claims indefinite.  For purposes of examination the “abutment” will be interpreted as the lower leg of the clamping hammer.
	Claim 17 sets forth a “first clamping hammer”.  Is this the previously established clamping hammer, or a separate and distinct clamping hammer?  This renders the claim indefinite.  For purposes of examination this will be interpreted as “the clamping hammer”.

Claim Rejections - Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-9, and 11-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Header (US 20120299233).
	Regarding these claims Header (Fig 5) teaches:
1. A clamping assembly, comprising: 
a clamp body (12+14+14) being generally U-shaped (Fig 5), the clamp body includes a top wall (12), a first side wall (left 14) and a second side wall (right 14) each extending downwardly from the top wall, and an interior region bound by the top wall, the first side wall, and the second side wall (clearly seen in Fig 5); 
a first clamping hammer (left 28) and a second clamping hammer (right 28) each pivotally secured within the top wall (via 32+34) and extending into the interior region with pivoting restricted to within the interior region (clearly seen in Fig 5), the first clamping hammer is an L-shape, the L-shape formed from an upper leg extending downward from the top wall and a lower leg extending inward from the upper leg toward the second side wall (clearly seen in Fig 5); 
a first adjustment screw (left 18) extending through the first side wall to selectively engage against the first clamping hammer and causing the first clamping hammer to pivot toward the second clamping hammer (is capable of; Fig 5), and the first side wall provides a first rotational stop for the first clamping hammer with part or all of an outside face of the upper leg lying flat against the first side wall (is capable of; clearly seen in Fig 9); and 
a second adjustment screw (right 18) extending through the second side wall to selectively engage against the second clamping hammer and causing the second clamping hammer to pivot toward the first clamping hammer (is capable of; Fig 5), and the second side wall provides a second rotational stop for the second clamping hammer (is capable of; clearly seen in Fig 9).  
2. The clamping assembly of claim 1, wherein: 
the first clamping hammer being pivotally secured within the top wall proximate to the first side wall (via left 32&34) and the second clamping hammer being pivotally secured to the clamp body within the second side wall proximate to the top wall (via right 32&34).  
3. The clamping assembly of claim 1, wherein: 2Docket No.17.039 Application No. 15/929,229 Amendment with RCE 
all of the outside face of the upper leg is planarly abutable against the first side wall (is capable of; clearly seen in Fig 9).  
4. The clamping assembly of claim 3, wherein: 
the second clamping hammer includes a second upper leg extending downward from the clamp body and a second lower leg extending inward from a distal end of the upper leg and toward the first side wall (clearly seen in Fig 5) with part or all of the outside face of the second upper leg laying flat against the second side wall (is capable of; clearly seen in Fig 9).  
5. The clamping assembly of claim 1, wherein, the lower leg extends inward from a distal end of the upper leg and toward the second side wall (clearly seen in Fig 5).
  
7. A clamping assembly, comprising:
a clamp body (12+14+14) being generally U-shaped (Fig 5), the clamp body includes a top wall (12), a first side wall (left 14) and a second side wall (right 14) each extending downwardly from the top wall (Fig 5); 
an interior region bound by the top wall, the first side wall, and the second side wall (clearly seen in Fig 5); 
a first clamping hammer (left 28) and a second clamping hammer (right 28) each pivotally secured within the clamp body (via their respective 32+34) and extending into the interior region with pivoting restricted to within the interior region (clearly seen in Fig 5), the first clamping hammer includes an upper leg extending downward from the clamp body and a lower leg extending inward from a distal end of the upper leg and toward the second side wall (clearly seen in Fig 5); 
a first adjustment screw (left 28) extending through the first side wall to selectively engage against the first clamping hammer and causing the first clamping hammer to pivot toward the second clamping hammer (is capable of; clearly seen in Fig 5), and the first side wall provides a first rotational stop for the first clamping hammer with part or all of an outside face of the upper leg lying flat against the first side wall (is capable of; clearly seen in Fig 9); and 3Docket No.17.039 Application No. 15/929,229 Amendment with RCE 
a second adjustment screw (right 18) extending through the second side wall to selectively engage against the second clamping hammer and causing the second clamping hammer to pivot toward the first clamping hammer (is capable of; clearly seen in Fig 5), and the second side wall provides a second rotational stop for the second clamping hammer (is capable of; clearly seen in Fig 9).  
8. The clamping assembly of claim 7, wherein: 
all of the outside face of the upper leg is planarly abutable against the first side wall (is capable of; Fig 9).  
9. The clamping assembly of claim 8, wherein: 
the second clamping hammer includes a second upper leg extending downward from the clamp body and a second lower leg extending inward from the distal end of the upper leg and toward the first side wall (clearly seen in Fig 5) with part or all of the outside face of the second upper leg laying flat against the second side wall (is capable of; clearly seen in Fig 9).  
11. The clamping assembly of claim 7, wherein, the first clamping hammer includes an abutment (lower horizontal portion of 28) located within the interior region and facing the second clamping hammer (Fig 5).  
12. The clamping assembly of claim 7, wherein: 
the clamp body includes a first groove (left 34) and a second groove (right 34); 
the first clamping hammer includes a first cylindrical member (left 32) that is pivotable within the first groove (Fig 5; ¶ [0026]); and 
the second clamping hammer includes a second cylindrical member (right 32) that is pivotable within the second groove (Fig 5; ¶ [0026]).  

13. A clamping assembly, comprising: 4Docket No.17.039 Application No. 15/929,229 Amendment with RCE 
a clamp body (12+14+14) being generally U-shaped (Fig 5), the clamp body includes a top wall (12), a first side wall (left 14) and a second side wall (right 14) each extending downwardly from the top wall (Fig 5); 
an interior region bound by the top wall, the first side wall, and the second side wall (clearly seen in Fig 5); 
a clamping hammer (28) pivotally secured within the clamp body (via 32+34) and extending into the interior region with pivoting restricted to within the interior region (Fig 5), the clamping hammer includes an upper leg extending downward from the clamp body and a lower leg extending inward from a distal end of the upper leg and toward the second side wall (clearly seen in Fig 5); 
an adjustment screw (left 18) extending through the first side wall to selectively engage against the clamping hammer and causing the clamping hammer to pivot toward the second side wall (is capable of; clearly seen in Fig 5); and 
the first side wall provides a rotational stop for the clamping hammer with part or all of an outside face of the upper leg lying against the first side wall (is capable of; clearly seen in Fig 9).  
14. The clamping assembly of claim 13, wherein the first side wall provides the rotational stop for the clamping hammer with part or all of the outside face of the upper leg lying flat against the first side wall (is capable of; clearly seen in Fig 9).  
15. The clamping assembly of claim 13, wherein all of the outside face of the upper leg is planarly abutable against the first side wall (is capable of; Fig 9).  
16. The clamping assembly of claim 13, wherein, the clamping hammer includes an abutment (lower horizontal portion of 28) located within the interior region and facing the second side wall (Fig 5).  
17. The clamping assembly of claim 13, wherein the clamp body includes a groove (34) and first clamping hammer includes a cylindrical member (32) that is pivotable within the groove (is capable of; Fig 5; ¶ [0026]).  
18. The clamping assembly of claim 13, wherein the clamping hammer is an L- shape, the L-shape comprising the upper leg and the lower leg (clearly seen in Fig 5).  
19. The clamping assembly of claim 13, wherein the clamping hammer is pivotally secured from within the top wall (via 32+34; Fig 5).  
20. The clamping assembly of claim 13, wherein the clamping hammer is pivotally secured from within junction between the top wall and the first side wall (via 32+34; Fig 5).
  
21. A clamping assembly, comprising: 
a clamp body (12+14+14) being generally U-shaped (Fig 5), the clamp body includes a top wall (12), a first side wall (left 14) and a second side wall (right 14) each extending downwardly from the top wall (Fig 5); 
an interior region bound by the top wall, the first side wall, and the second side wall (Fig 5); 
a clamping hammer (28) pivotally secured within the clamp body (via 32+34) and extending into the interior region with pivoting restricted to within the interior region (Fig 5), the clamping hammer includes an upper leg extending downward from the clamp body and a lower leg that includes a distal end of the clamping hammer (Fig 5); 
an adjustment screw (left 18) extending through the first side wall to selectively engage against the clamping hammer and causing the clamping hammer to pivot toward the second side wall (is capable of; Fig 5); and 
the first side wall provides a rotational stop for the clamping hammer with part or all of an outside face of the upper leg lying against the first side wall (is capable of; Fig 9).  
22. The clamping assembly of claim 21, wherein the first side wall provides the rotational stop for the clamping hammer with part or all of the outside face of the upper leg lying flat against the first side wall (is capable of; Fig 9).  
23. The clamping assembly of claim 21, wherein: 
the upper leg forms an upper half of the clamping hammer and the lower leg forms a lower half of the clamping hammer (clearly seen in Fig 5).  
24. The clamping assembly of claim 21, wherein all of the outside face of the upper leg is planarly abutable against the first side wall (is capable of; Fig 9).  
25. The clamping assembly of claim 21, wherein the clamp body includes a groove (left 34) and first clamping hammer includes a cylindrical member (left 32) that is pivotable within the groove (is capable of; Fig 5; ¶ [0026]).  
26. The clamping assembly of claim 21, wherein the clamping hammer is pivotally secured from within the top wall (via 32+34; Fig 5).  
27. The clamping assembly of claim 21, wherein the clamping hammer is pivotally secured from within junction between the top wall and the first side wall (via 32+34; Fig 5).

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723